Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered February 13, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt beyond a reasonable doubt. However, the issue is not preserved for appellate review since the defendant’s motion for a trial order of dismissal was not specific (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the testimony reveals that after responding to a complaint that a potentially armed man was involved in a dispute, one of three police officers who arrived at the scene located the defendant and said "Police, don’t move”, but the defendant nevertheless proceeded to point his gun at the officer who shot and arrested him. The evidence adduced at trial was sufficient to show that the gun was operable and loaded at the time of the incident. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (CPL 470.05 [2]) and, in any event, without merit. Thompson, J. P., Rosenblatt, Altman and Hart, JJ., concur.